Citation Nr: 1521318	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  12-14 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to higher ratings following the award of service connection for  ischemic heart disease status post myocardial infarction:  10 percent  from September 27, 2001 to October 26, 2008;  0 percent from October 27, 2008 to December 3, 2008; and 10 percent from December 4, 2008. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1969 to August 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO granted service connection for ischemic heart disease and assigned an initial 10 percent disability rating, effective September 27, 2001; a 30 percent rating, effective October 27, 2008; and a 10 percent rating, effective December 4, 2008.  In January 2012, the Veteran filed a notice of disagreement with the assigned disability ratings.  A statement of the case (SOC) was issued in February 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012. 

Because the claim on appeal involves the disagreement with the initial and subsequent ratings assigned following the award of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board notes that this appeal was processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS).  In addition to the VBMS file, the Veteran has a paperless, electronic file in Virtual VA.  A review of the Virtual VA file reveals that, except for VA medical records, the documents contained therein are either duplicative of records already associated with the VBMS file, or irrelevant to the claim on appeal.

For the reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.




REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

At the outset, the  Board notes that the Veteran underwent VA  examination for his heart in December 2011.  At that time, the examiner was asked to review a June 2010 examination and estimate the Veteran's metabolic equivalents (METs), if possible.  If not possible, the examiner was asked to clearly so state and provide a rationale.  While the examiner provided a METs test in relation to the December 2011 examination, she did not address the question concerning the estimation of METs based on the earlier examination.  Such information may be helpful in ascertaining the appropriated staged ratings for the disability.

Also, it appears that the Veteran's cardiac disability  may have worsened since he was last afforded a VA examination in December 2011.  In his April 2015 statement, the Veteran indicated that he suffered a heart attack two months prior to the statement.  In addition, in his April 2015 brief, the Veteran's representative indicated that the Veteran was currently experiencing chest pains on a more frequent basis than previously documented.  Such suggests that his symptoms have worsened since his last VA examination. 

Considering these submissions in conjunction with the time period since the 2011 examination, the Board finds that the evidence suggests the possible worsening of the Veteran's disability.  To ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination-with  findings responsive to the applicable rating criteria and to obtain other medical findings that would be helpful in assessing the severity of the Veteran's ischemic heart disease-is  needed.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination). 

Hence, the AOJ should arrange for the Veteran to undergo VA examination by a cardiologist.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, relevant records, 
As regards VA treatment, the electronic files include VA treatment records from the Houston VA Medical Center (VAMC), dated through January 2012.  In April 2015, the Veteran submitted a statement to the Board concerning his heart condition, as well as a waiver of initial AOJ consideration of the statement.  Although written on a VA form 21-4142, Authorization and Consent to Release Information to the Department of Veteran's Affairs, and referring to the Veteran in the third person, the statement is signed by the Veteran and indicates that there exist VA medical records dated from 2010 to 2015 which document his service-connected heart disability. 

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain all outstanding, pertinent records of VA evaluation and/or treatment, dated since January 2012, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The  AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.   The RO's adjudication of the claim should include consideration of whether any, or any further, staged rating of the disability, pursuant to Fenderson, is appropriate.

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Obtain from the Houston VAMC all relevant, outstanding records of evaluation and/or treatment of the Veteran  dated since January 2012.  Follow the procedures of 38 C.F.R. § 3.159 (2014) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by a cardiologist, to obtain medical findings needed to assess the severity of his service-connected ischemic heart disease. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to particularly include metabolic equivalents (METs) and ejection fraction measurements) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings ( to include symptoms experienced on diagnostic testing),  should be reported in detail. 

With respect to METs testing, if a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

The examiner should also review the report of the Veteran's June 15, 2010 VA examination, and provide an estimate of METs at that time.  If it is not possible to do so, the examiner should clearly so state and explain why..

If any other cardiac disability is diagnosed, the examiner should clearly indicate whether it is possible to distinguish the symptoms and effects of the Veteran's service-connected ischemic heart disease on METs testing from those attributable to any other cardiac disability(ies). 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

56.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the claims file since the last adjudication) and legal authority (to include consideration of  whether any, or any further staged rating of the disability, pursuant to Fenderson), is warranted.

8.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case that includes citation to and discussion of any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).




